Election/Restrictions
Applicant’s election without traverse of the invention I, species 1 illustrated in figure 2 read on claims 1-6 in the reply filed on 2/24/2021 is acknowledged. However, applicant’s election of the invention I, Species 1 illustrated in Figure 2 read on claims 1-6 is in an error because claims 3 and 4 read on Species 2 illustrated in Figure 3, not Species 1 illustrated in Figure 2. More specifically, claims 3 and 4 read on Species 2 illustrated in Figure 3 directed to the manufacturing process of the secondary TFT T2 because specification [0056] discloses “In the present embodiment, the secondary TFT T2 has a ditch aspect ratio smaller than that of the main TFT T1 by, during the manufacturing process, increasing the secondary TFT T2's ditch length while keeping the ditch width unchanged, or keeping the secondary TFT T2's ditch length unchanged but reducing the ditch width.” Therefore, invention 1 is directed to a display has a main pixel and a sub pixel driving by a divider capacitor. Invention 2 is directed to manufacturing process of the secondary TFT T2 of the sub pixel. The two inventions are distinct: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap variants. See MPEP § 806.05(j). In the instant case, the invention 1 is related to a display has a main pixel and a sub pixel driving by a divider capacitor, without requiring manufacturing process of the secondary TFT T2, the invention 2 is related to manufacturing process of the secondary TFT T2 of the sub pixel, without requiring driving by a divider capacitor. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

The requirement is still deemed proper and is therefore made FINAL.
Response to Amendment
This Office action is in response to the amendments and remarks filed on 2/24/2021.  Claims 1 and 4 have been amended. Claims 3 and 6-8 have been withdrawn. Therefore, claims 1-2 and 4-5 are currently pending. The rejection of claims 1-2 and 4-5 under 35 USC 112(b) are withdrawn in-part in view of the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 recite the limitation "the array substrate side" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 4 recite the limitation "the color filter (CF) substrate side" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al. US 2009/0002583.
Regarding claim 1, You teaches a pixel driving circuit (a circuit diagram of a pixel of a liquid display apparatus, ¶40-¶54, Fig 3), comprising a main region (a first pixel unit main) and a secondary region (a second pixel unit sub),  wherein the main region (the first pixel unit main) comprises a main thin film transistor (TFT 1), a main storage capacitor (H_cst), and a main liquid crystal capacitor (a first liquid crystal capacitor H_lc); the main TFT (TFT 1) has its gate electrically connected to the a scan line (GL Nth), its source electrically connected to a data line (DL), and its drain electrically connected to a terminal of the main storage capacitor (H_cst) and a terminal of the main liquid crystal capacitor (the first liquid crystal capacitor H_lc); the main storage capacitor (H_cst) has another terminal electrically connected to a common electrode (SL Nth) on the array substrate side (100, see ¶31); the main liquid crystal capacitor (H_lc) has another terminal electrically connected to a common electrode (CE see ¶33) on the color filter (color filter, see ¶33) substrate side (200 see ¶31); 
(the second pixel unit sub) comprises a secondary TFT (TFT3), a secondary storage capacitor (L_cst), a secondary liquid crystal capacitor (a second liquid crystal capacitor L_lc), and a divider capacitor (C_cp) series-connected to the secondary liquid crystal capacitor (L_lc); the secondary TFT (TFT3) has its gate electrically connected to the scan line (GL Nth), its source electrically connected to the data line (DL), and its drain electrically connected to a terminal of the secondary storage capacitor (L_cst) and a terminal of the divider capacitor (C_cp); the secondary liquid crystal capacitor (L_lc) has another terminal electrically connected to the common electrode (CE see ¶33) on the color filter (color filter, see ¶33) substrate side (200 see ¶33); the secondary storage capacitor (L_cst) has another terminal electrically connected to the common electrode (SL Nth) on the array substrate side (100, see ¶31); and the secondary liquid crystal capacitor has a voltage smaller than that of the main liquid crystal capacitor by the divider capacitor's voltage division (Because the value of C_cp/(C_cp + L_lc + L_cst) is less than 1, the voltage Vb of the second liquid crystal capacitor L_lc is less than Va of the first liquid crystal capacitor H_lc. See ¶47).
Regarding claim 4, You teaches a liquid crystal display (LCD) panel (a liquid crystal display apparatus, see ¶40, Fig 3), comprising a pixel driving circuit (a circuit diagram of a pixel of a liquid display apparatus, ¶40-¶54, Fig 3), wherein the pixel driving circuit comprises a main region (a first pixel unit main) and a secondary region (a second pixel unit sub); 
the main region (the first pixel unit main) comprises a main thin film transistor (TFT 1), a main storage capacitor (H_cst), and a main liquid crystal capacitor (H_lc); (TFT1) has its gate electrically connected to the a scan line (GL N th), its source electrically connected to a data line (DL), and its drain electrically connected to a terminal of the main storage capacitor (H_cst) and a terminal of the main liquid crystal capacitor (H_lc); the main storage capacitor (H_cst) has another terminal electrically connected to a common electrode (SL Nth) on the array substrate side (100, see ¶33); the main liquid crystal capacitor (H_lc) has another terminal electrically connected to a common electrode (CE, see ¶33) on the color filter (color filter, see ¶33) substrate side (200, see ¶33); 
the secondary region (the second pixel unit sub) comprises a secondary TFT (TFT3) , a secondary storage capacitor (L_cst), a secondary liquid crystal capacitor (a second liquid crystal capacitor L_lc), and a divider capacitor (C_cp) series-connected to the secondary liquid crystal capacitor (the second liquid crystal capacitor L_lc); the secondary TFT (TFT3) has its gate electrically connected to the scan line (the GL Nth), its source electrically connected to the data line (the data line DL), and its drain electrically connected to a terminal of the secondary storage capacitor (L_cst) and a terminal of the divider capacitor (C_cp); the secondary liquid crystal capacitor (the second liquid crystal capacitor L_lc) has another terminal electrically connected to the common electrode (CE, see ¶33) on the CF substrate side (200, see ¶31); the secondary storage capacitor (L_cst) has another terminal electrically connected to the common electrode (SL Nth) on the array substrate side (100, see ¶31); and the secondary liquid crystal capacitor has a voltage smaller than that of the main liquid crystal capacitor by the divider capacitor's voltage division. (Because the value of C_cp/(C_cp + L_lc + L_cst) is less than 1, the voltage Vb of the second liquid crystal capacitor L_lc is less than Va of the first liquid crystal capacitor H_lc. See ¶47).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over You as applied to claims 1 and 4 above and further in view of Irie et al. US 2017/0322449.
Regarding claim 2, You fails to teach a data signal on the data line charges the main region and the secondary region; and, after charge, a ratio between the voltage on the secondary liquid crystal capacitor and the voltage on the main liquid crystal capacitor is Cs/(Cs+ CIc2), where Cs and Clc2 are capacitances of the divider capacitor and secondary liquid crystal capacitor, respectively.
Irie teaches at least two sub pixels included in a pixel, the magnitude of the liquid crystal capacitor formed by the sub pixel electrode and the opposing electrode is assumed to be CLC, and the magnitude of the auxiliary capacitor formed by the auxiliary capacitor electrode and the auxiliary capacitor opposing electrode is assumed to be CCS, a ratio of a change in the voltage applied to the liquid crystal capacitor to a change in the voltage of the voltage signal applied to the auxiliary capacitor opposing electrode corresponds to K=CCS/(CCS+CLC) that is a divided-voltage ratio according 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have this teaching disclosed by Irie in the driving of You. The motivation for doing so would improve a dependency of gamma characteristic on viewing angle. (Irie ¶2). 
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: March 1, 2021